DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 01/23/2021.  As directed by the amendment claim 27 is canceled, claims 17 & 28-30  are amended. Claims 17-26, 28-33 and 35-36 are currently pending.
EXAMINER’S AMENDMENT
Applicant’s representative Galen Rahmlow  was called for an interview on 02/08/2021 to discuss possible Examiner's amendments to amend the method claim-35 by adding subject matter similar to that of original claim-27, to overcome the 35 U.S.C. §102(a)(1) rejection. The claim-27 was objected in the previous office action by indicating that, it has allowable subject matter.  
Applicant verbally agreed with the proposal, however decided to draft the amendment for their client’s consent.
A copy of the proposed amendment sent by the Applicant is attached with this office action for reference, the name of the attached file is: Proposed Examiner Amendment.pdf.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 17-26, 28-33 and 35-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim-17 is amended with allowable subject matter from claim-27. Claims 27-30 were objected in the previous office action, the reason of allowability was given in that office action, by comparing the subject matter of those claims with respect to the most pertinent prior arts (US 2011/0028948 A1) by Raksi et al. in view of (US 2013/0274725 A1) by Rathjen et al. respectively.
For the method claim-35, a new prior art: (US 2006/0195076 A1) by Blumenkranz et al. was found which discloses most of the structural features of the instrument used for the method, except it does not disclose or suggest the presence of a scanning lens which generates an intermediate image in an intermediate image plane between the collecting optics and the scanning lens by focusing the light arriving from the x-y scanning unit in the intermediate image plane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2014 discloses an ophthalmic laser device by inputting treatment laser between target volumes by successive radiation pulses and deflecting the beam path towards those volumes. The device has X-Y 
(US 20140288539 A1) HANEBUCHI et al. discloses an ophthalmic laser surgical apparatus includes an XY scan unit, an objective lens, and a Z scan unit, the XY scan unit includes a deflecting device for deflecting the pulsed laser beam, and scans the pulsed laser beam in a direction crossing an optical axis.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792